Citation Nr: 0532500	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
glaucoma, right eye.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for degenerative 
changes, right knee.

4.  Entitlement to service connection for right knee 
abrasion.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  He received several awards and commendations 
to include the National Defense Service Medal, Vietnam 
Campaign Medal and the Vietnam Service Medal.  His military 
occupational specialty was heavy vehicle driver.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a travel Board hearing in September 2005.  The 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  In September 2005 correspondence, the veteran requested 
that his claims for entitlement to service connection for 
glaucoma, right eye; migraine headaches; degenerative 
changes, right knee; right knee abrasion; and, tinnitus be 
withdrawn, and the Board granted that request.

2.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

3.  There is competent evidence of a current diagnosis of 
PTSD and also competent evidence that the veteran's PTSD is 
related to at least one verifiable traumatic event 
experienced during his active military service in the 
Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issues of entitlement to service 
connection for glaucoma, right eye; migraine headaches; 
degenerative changes, right knee; right knee abrasion; and, 
tinnitus have been met and those claims are dismissed. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).

2.  Service connection for PTSD is established.  38 U.S.C.A. 
§§1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, a Substantive Appeal must be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  See 38 C.F.R.  
§ 20.204 (2005).  Section 20.204 was amended to delete the 
requirement of express written consent of the appellant when 
a representative withdraws an appeal filed personally by the 
appellant.  See 68 Fed. Reg. 13235-36 (March 19, 2003).  

When a veteran withdraws his appeal before a final decision 
has been promulgated by the Board, the withdrawal effectively 
creates a situation where there no longer exists any 
allegation of error of fact or law.  The undersigned spoke 
with the veteran and his representative directly on this 
issue.  Consequently, in such an instance, the Board does not 
have jurisdiction to review the appeal.  A dismissal is 
appropriate in such a case.  See 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2005).

In this case, the veteran expressly withdrew his appeal 
concerning the issues of entitlement to service connection 
for the following: glaucoma, right eye; migraine headaches; 
degenerative changes, right knee; right knee abrasion; and, 
tinnitus  during his September 2005 hearing before the 
Board.  Consequently, the Board finds that the veteran has 
withdrawn his appeal concerning these issues.  As there are 
no allegations of errors of fact or law for appellate 
consideration regarding these issues, further action by the 
Board is not appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).  Accordingly, the Board does not have jurisdiction to 
review the appeal concerning the issues of entitlement to 
service connection for glaucoma, right eye; migraine 
headaches; degenerative changes, right knee; right knee 
abrasion; and, tinnitus.  The veteran's appeal of these 
issues is dismissed.


Service Connection for PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a 
disease is first diagnosed after service, service connection 
can still be granted for that condition if the evidence shows 
it was incurred in service.  38 C.F.R. § 3.303(d).  

The claim for PTSD in this case was filed in January 2002.  
Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2004) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

Initially, the Board notes that there is a current diagnosis 
of PTSD as shown by a November 2004 private examination and 
VA outpatient treatment records dated from March 2002 through 
January 2005.  Thus, the pertinent issue in this case is 
whether there is sufficient corroboration of the veteran's 
statements.  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  "Credible 
supporting evidence" of a non-combat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

In the November 2004 private examination report, the examiner 
noted several stressors, including the veteran's report of 
witnessing a service buddy's truck blow up after hitting a 
land mine and witnessing constant mortar and rocket fire.  
During the September 2005 Travel Board hearing and in various 
correspondence, the veteran also described witnessing a bus 
full of Vietnamese civilians explode after hitting a land 
mine and seeing 25 to 30 dead Viet Cong soldiers lying on the 
side of the road in April 1968.

Service personnel records show that the veteran was stationed 
in Vietnam from November 1967 to September 1968.  In 
addition, the veteran has submitted several photographs which 
he took during his service in Vietnam.  One of these 
photographs shows what appear to be several dead bodies lying 
on the side of a road.  This photograph appears to have been 
taken in April 1968.  Another photograph shows what appears 
to be a wrecked Vietnamese civilian bus.  Various other 
photographs show military vehicles, and one in particular 
shows what appears to be a wrecked military truck.  These 
photographs lend credibility to the veteran's allegations as 
to what he saw during his service.

All service connection claims must be considered on the basis 
of the places, types and circumstances of a claimant's 
military service.  38 C.F.R. § 3.303(a).  The incidents the 
veteran has described are entirely consistent with the place 
and circumstances of his service, as shown by the military 
reports and service records.  It is clear that the veteran 
served as truck driver in Vietnam from November 1967 to 
September 1968.  Moreover, it is at least plausible that the 
veteran witnessed the claimed events.  

Corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997); see also Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

Although it is true that the veteran's in-service experiences 
have not been corroborated by official documents, 
consideration of the veteran's claim in light of his service 
as a truck driver in Vietnam and the photos are sufficient to 
place the evidence in equipoise regarding this claim.  The 
veteran is entitled to have the benefit of the doubt resolved 
in his favor, and the Board concludes that at least one of 
the veteran's alleged in-service stressors has been verified 
with independent evidence.  Therefore, as the medical 
evidence demonstrates a diagnosis of PTSD related to at least 
one traumatic experience in Vietnam that has been 
sufficiently and independently verified, entitlement to 
service connection for PTSD is granted.

This decision does not imply that all of the veteran's 
problems are the result of his service in Vietnam.  Further, 
this decision will not address the nature and extent of the 
PTSD problem related to service. 

Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May  2002 letter, the RO 
explained the requirements for establishing entitlement to 
service connection and explained that it would obtain VA 
records, as well as records from private physicians, other 
agencies, or employment records, if the appellant provided 
sufficient information to request them.  The RO has also 
properly pursued obtaining all evidence described by the 
appellant.  Given the favorable disposition of the claim, any 
defect in notice or assistance would not result in any 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the Board finds that the 
duties of notice and assistance with respect to this claim 
have been met.
ORDER

Service connection for PTSD is granted.

The appeal regarding whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for glaucoma, right eye, is dismissed.

The appeal regarding entitlement to service connection for 
migraine headaches is dismissed.

The appeal regarding entitlement to service connection for 
degenerative changes, right knee is dismissed.

The appeal regarding entitlement to service connection for 
right knee abrasion is dismissed.

The appeal regarding entitlement to service connection for 
tinnitus is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


